NO. 12-16-00212-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

MITCHELL JAMAL ANDERSON,                             §       APPEAL FROM THE
APPELLANT

V.                                                   §       CRIMINAL DISTRICT COURT #4

THE STATE OF TEXAS,
APPELLEE                                             §       TARRANT COUNTY, TEXAS

                                    MEMORANDUM OPINION
       Mitchell Jamal Anderson appeals his conviction for aggravated robbery. In his sole
issue, Appellant argues the trial court erred in denying his motion to suppress. We affirm.


                                             BACKGROUND
       On July 17, 2015, Joe Mosqueda and his two cousins were robbed at gunpoint by two
unknown black males.         Officers subsequently identified Appellant and Hugo Bellamy as
suspects. Appellant was arrested for aggravated robbery pursuant to a warrant. The affidavit,
sworn to by Arlington Police Department Detective A. Armendariz, contains the following facts:


            1. On July 17, 2015, Mosqueda was standing outside his home talking with his
               two female cousins who were inside their vehicle. Two unknown black
               males pulled up next to them in an older model silver Jeep Liberty. The
               driver of the Jeep pointed a gun and demanded money from the female in
               the driver’s seat, while the passenger of the Jeep got out and robbed
               Mosqueda of his wallet at gunpoint. The two black males then fled in the
               Jeep, which was followed by a green Honda passenger car that had its
               headlights turned off.

            2. The victims described the driver of the Jeep as a dark skinned black male,
               thin, with blonde dreadlocks and wearing a white and gold baseball cap.
               The passenger of the Jeep was described as a black male, approximately
               five foot seven inches tall, one hundred and thirty five pounds, with body
               and facial tattoos and a bald “faded” haircut.
            3. Later that day, Armendariz and other officers stopped a vehicle driven by
               Laura Ramirez and occupied by Appellant and Hugo Bellamy. Officers
               noticed that Bellamy matched the description of the driver of the Jeep.
               Officers searched the vehicle and a handgun was located under Bellamy’s
               seat. Bellamy attempted to flee on foot but was caught and arrested for
               felon in possession of a firearm and evading arrest. Appellant was not
               arrested during the traffic stop but voluntarily spoke with officers. He
               indicated that he had been with Bellamy and an individual named “C Real”
               at all times the previous night going to bars in C Real’s gray/silver Honda.
               Appellant said the three spent the night at Rivera’s home.

            4. During the traffic stop, Rivera was arrested on outstanding misdemeanor
               warrants from multiple agencies. Officers investigating the robbery
               interviewed her at the jail. She indicated that Appellant, Bellamy, and C
               Real arrived at her home around 2:00 a.m. the previous evening. They told
               her they had robbed and almost shot some Hispanic victims near her
               apartment. Rivera said Appellant and Bellamy arrived at her apartment in a
               silver Jeep and C Real arrived in a green Honda. Officers located an older
               model silver Jeep in the parking lot of Rivera’s apartment complex.
               Officers also located the keys to the Jeep inside Rivera’s apartment. Inside
               the vehicle, officers located a black and gold baseball cap.

            5. Two of the victims identified Bellamy from a photo line-up, but none
               positively identified Appellant. It was noted Rivera’s apartment was just
               down the street from the scene of the robbery, and that Appellant matched
               the physical description of the passenger in the Jeep.


       After his arrest, Appellant gave a videotaped statement to police wherein he confessed to
his involvement in the robbery. During trial, Appellant moved to suppress those statements on
grounds that the arrest warrant affidavit did not show probable cause because it did not establish
Rivera’s credibility, rendering his arrest illegal and his subsequent statements inadmissible. The
State argued the affidavit was sufficient because Rivera was a named, civilian witness, and
alternatively, that the statements were sufficiently attenuated from the arrest making them
admissible. The trial court overruled Appellant’s motion and his statements were admitted.
Appellant was found guilty by a jury and sentenced by the court to imprisonment for sixteen
years. This appeal followed.


                                         MOTION TO SUPPRESS
        In his sole issue, Appellant contends the trial court erred by denying his motion to
suppress. Specifically, Appellant argues the affidavit in support of the arrest warrant failed to
establish Rivera’s credibility and did not contain probable cause, thus, rendering his arrest illegal
and his statements inadmissible.




                                                      2
Standard of Review and Applicable Law
       Both the United States and Texas constitutions provide that an arrest warrant must be
based on probable cause supported by oath or affirmation. See U.S. CONST. amend. IV; TEX.
CONST. art. I, § 9. In order to support an arrest warrant, the affidavit must show probable cause
that an offense has been committed and the person named therein committed the offense. TEX.
CODE CRIM. PROC. ANN. art. 15.05 (West 2005).
       The court of criminal appeals has stated that appellate courts should apply the deferential
standard articulated in Illinois v. Gates when reviewing a magistrate’s determination that
probable cause existed to issue a warrant. Swearingen v. State, 143 S.W.3d 808, 810-811 (Tex.
Crim. App. 2004); see Davis v. State, 144 S.W.3d 192, 196-197 (Tex. App.—Fort Worth 2004,
pet. ref’d). Under the Gates standard, we look to the “totality of the circumstances” regarding
the facts contained in the affidavit and give great deference to the magistrate’s probable cause
determination as long as he had a “substantial basis” to do so. Illinois v. Gates, 462 U.S. 213,
236-237, 103 S. Ct. 2317, 2331, 76 L. Ed. 527 (1983); Davis, 144 S.W.3d at 196-197. The
magistrate is allowed to make a practical, common sense decision, given all the circumstances
set forth in the affidavit, including the “veracity” and “basis of knowledge” of the persons
supplying hearsay information. Gates, 462 U.S. at 238, 103 S. Ct. at 2332.
       The role of the reviewing court is to ensure that the magistrate had a substantial basis for
his conclusion. Id. Corroboration of the details of an informant’s tip through independent
investigation can also be relevant to the magistrate’s determination of probable cause. Davis,
144 S.W.3d at 197. The affidavit should set forth the foundation for an officer’s belief in an
informant’s credibility and veracity, however, a deficiency in one may be compensated by a
strong showing as to the other. Gates, 462 U.S. at 233, 103 S. Ct. at 2329; Davis, 144 S.W.3d at
197. In reviewing the sufficiency of an affidavit for an arrest or search warrant, we are limited to
the four corners of the affidavit. Jones v. State, 833 S.W.2d 118, 123 (Tex. Crim. App. 1992).
Analysis
        On appeal, Appellant argues that the warrant affidavit does not establish Rivera’s
credibility, thus rendering it insufficient to show probable cause that Appellant committed the
offense. We disagree.
       Rivera was named in the affidavit and her statements were sufficiently detailed to suggest
she had direct knowledge about the offense. See Wilkerson v. State, 726 S.W.2d 542, 545 (Tex.



                                                 3
Crim. App. 1986) (stating that affidavit containing information given by a named informant is
sufficient if the information given is sufficiently detailed so as to suggest direct knowledge); see
also Matamoros v. State, 901 S.W.2d 470, 478 (Tex. Crim. App. 1995) (holding that a named
witness who told police that Appellant confessed to killing victim and cutting himself was
reliable because it showed direct knowledge of Appellant’s culpability and police observed the
cut on Appellant’s hand). Although Appellant acknowledges that naming an informant in an
affidavit weighs in favor of credibility, he cites State v. Wester, 109 S.W.3d 824 (Tex. App.—
Dallas 2003, no pet.) to support his argument that Rivera’s arrest prior to her statements
undermines her credibility. In Wester, a named informant was found not to be credible because
he was under arrest for possessing drugs that he claimed to have bought from the defendant and
the probable cause affidavit provided no other independently verifiable facts.         Wester, 109
S.W.3d at 827. In this case, unlike Wester, the affidavit does not suggest that Rivera was
arrested for involvement in the robbery, nor does it implicate her as a suspect. To the contrary,
the affidavit states that she was arrested during the course of the traffic stop for outstanding
misdemeanor warrants from multiple agencies.
       Furthermore, Rivera provided detailed information that was independently verifiable.
See Davis, 144 S.W.3d at 197. Rivera indicated that Appellant, Bellamy, and C Real arrived at
her apartment the previous night around 2:00 a.m., which was consistent with Appellant’s
statements to officers during the traffic stop. She further told officers that they admitted robbing
and almost shooting some Hispanic victims near Rivera’s apartment. She indicated that Bellamy
and Appellant arrived at her apartment in a silver Jeep around the same time that C Real arrived
in a green Honda, which was consistent with the victims’ observations. Officers found an older
model silver Jeep in the parking lot of Rivera’s apartment complex and the key inside her
apartment. Additionally, officers located a hat, similar to the one described by the victims as
being worn by Bellamy, in the Jeep. Officers noted that Rivera’s apartment was a short distance
from the crime scene and that Appellant matched the victims’ physical description of the Jeep’s
passenger.
       Thus, under the totality of the circumstances, we conclude that the facts outlined in the
affidavit provided the magistrate with a substantial basis for concluding probable cause existed
for Appellant’s arrest. See Gates, 462 U.S. at 236-237, 103 S. Ct. at 2331; see also Davis, 144
S.W.3d at 196-197. Accordingly, we overrule Appellant’s sole issue.



                                                 4
                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.

                                                                 JAMES T. WORTHEN
                                                                    Chief Justice



Opinion delivered May 24, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 24, 2017


                                         NO. 12-16-00212-CR


                                MITCHELL JAMAL ANDERSON,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                           Appeal from the Criminal District Court No. 4
                          of Tarrant County, Texas (Tr.Ct.No. 1425300D)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.